The opinion of the court was delivered by
Royoe, Ch. J.
On the 24th of April, 1876, the defendant-Buck executed a mortgage deed of a tract of land in Fairfax to-the defendant Rugg and Hiram Bellows, since deceased, to secure the payment of twenty-one notes executed by said Buck and made payable to said Rugg and Bellows or bearer. After the death of said Bellows, his executor and Rugg divided said notes, Rugg taking one-lialf and the executor the other half. The notes-retained by the executor of Bellows were transferred to the petitioner, Susan B. Sowles, and are held by the petitioner, Margaret B., as the trustee of the said Susan. The notes were not paid as they became due, and Rugg on the 13th of February,. 1888,'took a quit-claim deed of an equal undivided half of the-land described in said mortgage from Buck and gave up to Buck the notes received by him upon the division made between him and the executor of Hiram Bellows. This petition was brought, to foreclose the mortgage for the benefit of, and to compel the payment of the notes transferred to, Susan B. Sowles. The petitioner requested Rugg to become a party petitioner, and upon his refusal he was made a defendant, and by his answer he claimed that he was improperly made a defendant and prayed to be dismissed. The petition was entered in court and was taken as confessed as to Buck and Witters (Witters was an attaching creditor and had no other interest) and was dismissed as to Rugg as not a proper party defendant, and from that order this appeal was taken.
*205By the decree against Buck the petitioner gets her equity of redemption in an equal undivided half of the land described in the mortgage, and by the deed from Buck, Rugg has acquired his equity of redemption in the other half. That was just what in equity each was entitled to. The ownership of the notes carried with it the right to the security given for their payment, and the notes having been divided equally, each owner was entitled to one-half of the security.
But the petitioner now claims that she has a lien upon the whole of the land mortgaged as a security for the notes held by her, and that a decree be entered against Rugg compelling him to pay them or be foreclosed. Rugg having surrendered the notes held by him to Buck and received his deed in payment therefor has no other or further interest in the mortgaged premises beyond what he acquired by said deed. He has no right of redemption in the remaining part of the land covered by the mortgage, and was not a proper party defendant.

The decree of the Gourt of Chancery is affirmed and cause remanded.